DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ERIC HUNTER,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                Nos. 4D19-2207, 4D19-2213, 4D19-2214

                               [October 8, 2020]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No.
17005871CF10A, 17007945CF10A, 16001082CF10A.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and Kuntz, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.